EXHIBIT 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and the Board of Directors Park Sterling Corporation Charlotte, North Carolina We consent to the incorporation by reference in this Registration Statement on Form S-4 of our reports dated March 14, 2012, with respect to the consolidated financial statements of Park Sterling Corporation as of December 31, 2011 and 2010, and for each of the years in the three-year period ended December 31, 2011, and the effectiveness of internal control over financial reporting as of December 31, 2011, and to the reference to our firm under the caption “Experts” in the prospectus. /s/ Dixon Hughes Goodman LLP Charlotte, North Carolina June28, 2012
